Exhibit 10.4

SECOND AMENDMENT TO

DIGITAL REALTY TRUST, INC., DIGITAL SERVICES, INC. AND

DIGITAL REALTY TRUST, L.P. 2004 INCENTIVE AWARD PLAN

THIS SECOND AMENDMENT TO DIGITAL REALTY TRUST, INC., DIGITAL SERVICES, INC. AND
DIGITAL REALTY TRUST, L.P. 2004 INCENTIVE AWARD PLAN, made as of February 15,
2007 (this “Second Amendment”), is made and adopted by Digital Realty Trust,
Inc., a Maryland corporation (the “Company”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to them in
the Plan (as defined below).

WHEREAS, the Company maintains the Digital Realty Trust, Inc., Digital Services,
Inc. and Digital Realty Trust, L.P. 2004 Incentive Award Plan (as amended, the
“Plan”);

WHEREAS, pursuant to Section 14.1 of the Plan, the Plan may be amended from time
to time by the Company’s Board of Directors (the “Board”); and

WHEREAS, the Company desires to amend the Plan as set forth herein.

NOW, THEREFORE, BE IT RESOLVED, that the Plan be amended as follows:

1. The definition of “Fair Market Value” set forth in Section 2.19 of the Plan
is hereby amended and restated in its entirety as follows:

“2.19 “Fair Market Value” means, as of any given date, (a) if Stock is traded on
an exchange, the closing price of a share of Stock as reported in the Wall
Street Journal (or such other source as the Company may deem reliable for such
purposes) for such date, or if no sale occurred on such date, the first trading
date immediately prior to such date during which a sale occurred; or (b) if
Stock is not traded on an exchange but is quoted on a quotation system, the mean
between the closing representative bid and asked prices for the Stock on such
date, or if no sale occurred on such date, the first date immediately prior to
such date on which sales prices or bid and asked prices, as applicable, are
reported by such quotation system; or (c) if Stock is not publicly traded, the
fair market value established by the Committee acting in good faith.”

 

  2. Section 11(a) of the Plan is hereby amended and restated in its entirety as
follows:

“(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation, spin-off, recapitalization or other distribution
(other than normal cash dividends) of Company assets to stockholders, or any
other change affecting the shares of Stock or the share price of the Stock, the
Committee shall make proportionate adjustments to any or all of the following in
order to reflect such change: (i) the aggregate number and type of shares that
may be issued under the Plan (including, but not limited to, adjustments of the
limitations in Sections 3.1 and 3.3); (ii) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable Performance
Goals or Performance Criteria with respect thereto); and (iii) the grant or



--------------------------------------------------------------------------------

exercise price per share for any outstanding Awards under the Plan. Any
adjustment affecting an Award intended as Qualified Performance-Based
Compensation shall be made consistent with the requirements of Section 162(m) of
the Code.”

 

  3. The following new Section 15.17 is hereby added to the Plan:

“15.17 Section 409A. To the extent that the Committee determines that any Award
granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Committee determines that any Award may be subject to Section 409A of
the Code and related Department of Treasury guidance (including such Department
of Treasury guidance as may be issued after the Effective Date), the Committee
may adopt such amendments to the Plan and the applicable Award Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance.”

 

  4. This Second Amendment shall be and is hereby incorporated in and forms a
part of the Plan.

 

  5. All other terms and provisions of the Plan shall remain unchanged except as
specifically modified herein.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

I hereby certify that the foregoing Second Amendment was duly adopted by the
Board of Directors of Digital Realty Trust, Inc. on February 15, 2007.

Executed on this 15th day of February, 2007.

 

/s/ A. William Stein

Secretary

 

3